Citation Nr: 1612994	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for a disability manifested by chest pain.

4.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2014, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.  An RO hearing was also held and a transcript is on file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for an acquired psychiatric disability, a disability manifested by chest pain, and sarcoidosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for depression was denied by a February 2008 rating decision.  Although the Veteran disagreed with that decision, he did not perfect his appeal with respect to that issue.  

2.  In October 2015, the RO received relevant service records related to the Veteran's in-service psychiatric symptomatology that existed at the time of the February 2008 rating decision, but had not yet been associated with the claims file.
CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric disability, previously characterized as depression, is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although a prior decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2). 

The RO received some of the Veteran's service treatment records in March 2007 in connection with his original compensation claim for nonservice-connected pension benefits.  In a February 2008 rating decision, the RO denied the Veteran's claim for service connection for depression; and in so doing, the RO considered service treatment records.  The Veteran was notified of this decision, and although he disagreed with the February 2008 decision, he did not perfect his appeal with respect to the issue of entitlement to service connection for depression.  He also did not submit new and material evidence within the one-year appeal period.

These service records, including personnel records, were in existence at the time of the initial claim.  A June 1976 health record notes that the Veteran was seen with complaint of situational anxiety and requested something for his nerves.  An August 1976 health record notes that the Veteran was seen in the mental health clinic regarding a personal problem.  In addition, the Veteran's service personnel records indicate that his noncommissioned officer status was vacated on two occasions, both times for essentially the same reason, conduct not in keeping with that expected of a noncommissioned officer and disrespect to his supervisor.  These records indicate that the Veteran was discharged from service for being overweight.  The Veteran attributed his weight gain to the tensions experienced as a result of losing his noncommissioned officer status and his dissatisfaction with his AFSC.  In an August 1977 letter, it was noted that the Veteran attributed his weight gain due to work anxiety that he had been experiencing.  It was noted that the Veteran had had a running feud with his supervisor. 

Based on the foregoing, this claim is reconsidered on a de novo basis; as such, the submission of new and material evidence is not required.


ORDER

The claim for service connection for an acquired psychiatric disorder, previously characterized as depression, is reconsidered; the claim is granted to this extent only.


REMAND

The Veteran underwent VA examination in September 2013 at which time the examiner determined that the Veteran did not meet the criteria for a mental disorder according to DSM-IV criteria.  The Veteran also underwent VA pulmonary examination in October 2010 at which time the examiner stated that the issue could not be resolved without resorting to mere speculation.  

The Board has reviewed the claims file, and determined that prior to adjudicating the Veteran's claim on the merits, additional VA examinations and medical opinions would assist in clarifying the nature and etiology of the Veteran's chest pains/sarcoidosis and psychiatric disorder.

With respect to a psychiatric disorder, there is evidence of psychiatric complaints during service including Report of Medical Examination comment that weight gain secondary to excessive worry and a Report of Medical History where the Veteran admitted to a history of depression or excessive worry.  There is also evidence of an April 2014 diagnosis of major depression due to life stressors such as back pain, weight issues, and his mother's death; a positive nexus opinion dated in November 2014 based on the Veteran's report of becoming severely depressed with suicidal ideation in service after viewing a suicide victim; and the Veteran's report that he has been experiencing depressive symptoms since service.

With respect to a disability manifested by chest pain and sarcoidosis, the record includes in-service report of shortness of breath and pain or pressure in chest noted to be due to gain of 50 pounds in 40 days.  In addition, there is a current diagnosis of sarcoidosis.  Further, the record includes reports from the Veteran has he has been experiencing shortness of breath for many years.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with a VA psychiatrist or psychologist.  The examiner is to be provided access to Virtual VA and VBMS, and it must be specified in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic psychiatric disorders and provide an opinion as to whether any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service or to service-connected disability.

The examiner should also determine whether the Veteran's complaints in service of shortness of breath and pain or pressure in chest are part and parcel of a psychiatric disorder.   

2.  The Veteran should be afforded an appropriate VA pulmonary examination by a qualified examiner.  The examiner is to be provided access to Virtual VA and VBMS, and it must be specified in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current pulmonary disorders and provide an opinion as to whether any such disorder is related in any way to the Veteran's active duty service to include symptoms documented during such service.   

3.  Each examiner should be advised that it would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, corrective procedures should be implemented.  

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


